DETAILED ACTION

Drawings
The drawings were received on 14 February 2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 14 February 2022, with respect to claims 1-8 and 10-18 have been fully considered and are persuasive.  The rejection of claims 1-8 and 10-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.  See applicant's arguments, pages 9-10, of the submission filed 14 February 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	   US Patent Publication 2003/0127105 (Fontana) disclose a compact for detecting an aroma.  The aroma may be sucked into the compact through an inlet port.  The same port is also utilized to remove the aroma from the compact through the pressing of a button (paragraph [0077]).  A learning algorithm can be utilized to determine if the aroma is pleasant or not.  Fontana fails to disclose establishing a time-


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856